NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CORONEL, AKA Juan Coronel                  No.    16-73613
Garcia,
                                                Agency No. A070-056-683
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Juan Coronel, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for deferral of removal under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings. Delgado

v. Holder, 648 F.3d 1095, 1108 (9th Cir. 2011). We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under the CAT because Coronel failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government of Mexico. See

8 C.F.R. § 1208.16(c)(2); Arteaga v. Mukasey, 511 F.3d 940, 948 (9th Cir. 2007).

      We reject as unsupported by the record Coronel’s contentions that the

agency did not use the correct legal standard and erred in its analysis. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      The government’s motion to expedite adjudication and vacate the stay of

removal is denied. The temporary stay of removal will terminate upon issuance of

the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-73613